Citation Nr: 9906639	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-46 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
disability secondary to a service-connected left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant had verified active duty from April 1968 to 
January 1972, and from October 1972 to December 1991.

This appeal arises from an August 1996, Department of 
Veterans Affairs (VARO), Columbia, South Carolina rating 
decision, which, in pertinent part, denied the appellant 
entitlement to service connection for a right shoulder 
disability, claimed as secondary to his service-connected 
left shoulder disability. 

The Board notes that, in his August 1996 notice of 
disagreement, the appellant expressed disagreement with the 
10 percent disability evaluation awarded for his left 
shoulder disability in a July 1996 rating decision.  He also 
raised the issue of entitlement to service connection for a 
skin condition and "lump" on his back in a July 1997 
statement.  These issues are referred to VARO for appropriate 
action.


FINDINGS OF FACT

1.  The appellant had verified active duty from April 1968 to 
January 1972, and from October 1972 to December 1991.

2.  Competent medical evidence does not indicate that a right 
shoulder disability was present in service, or developed as a 
result of his service-connected left shoulder disability.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for a right 
shoulder disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a right 
shoulder disability.  Under pertinent law and VA regulations, 
service connection may be granted if a right shoulder 
disability was incurred or aggravated during service, or 
manifested as a result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998).  It is not necessary to have a 
diagnosis of a particular disability during service, but it is 
necessary to have manifestations sufficient to establish that 
a disability was present.  38 C.F.R. § 3.303(d) (1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  As will be explained below, it is 
found that his claim for entitlement to service connection is 
not well grounded.

The Board will first review the appellant's pertinent medical 
history regarding his service-connected claim.

Service medical records report numerous complaints referable 
to the appellant's left shoulder disability.  Although some 
entries report complaints of shoulder pain without 
specifically indicating which shoulder, there were no 
complaints referable to the right shoulder.  An August 1982 
entry reported that the appellant complained of left arm and 
left anterior chest pain when running.  He also reported 
frequent headaches, bilateral shoulder pain and upper back 
tightness.  He had full, active range of motion of his upper 
extremities.  The examiner assess multiple vague complaints, 
rule out psychosomatic origin (possible situational anxiety).

The appellant's August 1991 military retirement examination 
reported a history of a dislocated left shoulder 10 years 
earlier, but described his upper extremities and other 
musculoskeletal system as normal.  There were no complaints or 
abnormal findings referable to his right shoulder.

A VA general medical examination was conducted in May 1996.  
No complaints or findings referable to his right shoulder were 
indicated.  A musculoskeletal examination revealed full range 
of motion of all joints with no bony or joint abnormality 
appreciated.

A June 1996 VA joints examination was also conducted.  Again, 
no complaints referable to his right shoulder were indicated.  
Both extremities were neurovascularly intact.

VA treatment records were submitted.  A June 1996 entry 
reported that the appellant reported left shoulder and neck 
symptoms since an injury in 1968.  No complaints referable to 
his right shoulder were indicated.  Frontal and outlet views 
of his left shoulder were negative.

At his March 1997 hearing on appeal, the appellant testified 
regarding his right shoulder disability.  He claimed that when 
his neck swelled, "it also pulled muscles out of place where 
it pulled the muscle on my right shoulder."  Therefore, he 
claimed that he had pain in his neck and right shoulder.  He 
reported that the pain started with the left shoulder.  He 
testified that he received treatment for his neck and "they 
looked at my right shoulder."  He reported that he was told 
that when his neck swelled it pulled muscles and caused 
problems.  He denied ever wearing a sling on his right arm.

A June 1997 VA examination was conducted.  The appellant 
reported that he did not have radicular symptoms regarding his 
cervical pain.  Examination of his shoulders revealed 170 
degrees of adduction bilaterally, 175 degrees of forward 
flexion, and full internal and external rotation bilaterally.  
He had a negative apprehension sign bilaterally, but the right 
side was actually worse than the left.  He exhibited no other 
evidence of gross instability and sulcal sign was negative, as 
was the relocation test.  He had no evidence of bicipital 
tendon discomfort.  There was no acromioclavicular joint 
tenderness or instability, and cross arm test was negative 
bilaterally.  The impression was of persistent cervical strain 
syndrome; chronic bilateral shoulder pain with objective 
evidence of impingement; and history of recurrent left 
shoulder dislocations without current evidence of instability 
at this time.  However, it was reported that there was 
additional shoulder pathology as noted above.  Right shoulder 
frontal and outlet x-rays were negative. 

Analysis

Initially, as noted above, the laws pertaining to service 
connection require that a right shoulder disability was 
incurred or aggravated during service, or manifested as a 
result of a service-connected disability. 

The Board finds that the medical evidence does not indicate 
that the appellant's right shoulder disability was either 
incurred or aggravated during service, or manifested as the 
result of the service-connected left shoulder disability.  In 
so finding, the Board places emphasis upon the appellant's 
military medical records, which are negative for any findings 
referable to his right shoulder; his August 1991 retirement 
examination which was likewise negative for any findings 
referable to his right shoulder; and his treatment records 
following service which first indicate a negative apprehension 
sign on the right during a VA examination in June 1997, more 
than 5 years after his military separation.  The Board further 
notes that there was no medical finding or medical opinion 
that the appellant's right shoulder disability was related to 
service or to his service-connected left shoulder disability.

Since there is no objective medical evidence to establish that 
the appellant currently has a right shoulder disability that 
originally manifested or was aggravated during service, or 
that is related to service-connected disability, it is found 
that the claim presented is not well grounded.  Rabideau v. 
Derwinski, 2 Vet.App 141, 143 (1992) (lack of evidence of the 
claimed disability related to in-service incurrence or 
aggravation).  Therefore, VA's duty to assist the appellant in 
the development of this issue is not for application.  

Further, the appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  
Although the appellant claims that he currently has a right 
shoulder disability that originally manifested or was 
aggravated during service, or that manifested as a result of 
his service-connected left shoulder disability, his assertions 
of a medical diagnosis and opinion on causation alone are not 
probative.  See also, Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statement of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has a right 
shoulder disability related to any incident during service, or 
to service-connected left shoulder disability. 


ORDER

Service connection for a right shoulder disability is denied. 




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


